Name: 2002/339/EC: Commission Decision of 2 May 2002 amending for the ninth time Decision 2000/284/EC establishing the list of approved semen collection centres for imports of equine semen from third countries (Text with EEA relevance) (notified under document number C(2002) 1583)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  agricultural activity;  tariff policy;  trade;  agricultural policy;  cooperation policy
 Date Published: 2002-05-03

 Avis juridique important|32002D03392002/339/EC: Commission Decision of 2 May 2002 amending for the ninth time Decision 2000/284/EC establishing the list of approved semen collection centres for imports of equine semen from third countries (Text with EEA relevance) (notified under document number C(2002) 1583) Official Journal L 116 , 03/05/2002 P. 0063 - 0074Commission Decisionof 2 May 2002amending for the ninth time Decision 2000/284/EC establishing the list of approved semen collection centres for imports of equine semen from third countries(notified under document number C(2002) 1583)(Text with EEA relevance)(2002/339/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 92/65/EEC of 13 July 1992, laying down animal health requirements governing trade in and imports into the Community of animals, semen, ova and embryos not subject to animal health requirements laid down in specific Community rules referred to in Annex A(I) to Directive 90/425/EEC(1), as last amended by Commission Decision 2001/298/EC(2), and in particular Article 17(3)(b) thereof,Whereas:(1) Commission Decision 2000/284/EC(3), as last amended by Decision 2002/297/EC(4), established the list of approved semen collection centres for imports of equine semen from third countries.(2) The competent authorities of the United States of America officially informed the Commission of the approval in accordance with the provisions of Directive 92/65/EEC of two additional equine semen collection centres.(3) It is appropriate to amend the list in the light of new information received from the third country concerned, and to highlight the amendments in the Annex for clarity.(4) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1The Annex to Decision 2000/284/EC is replaced by the Annex to this Decision.Article 2This Decision is addressed to the Member States.Done at Brussels, 2 May 2002.For the CommissionDavid ByrneMember of the Commission(1) OJ L 268, 14.9.1992, p. 54.(2) OJ L 102, 12.4.2001, p. 63.(3) OJ L 94, 14.4.2000, p. 35.(4) OJ L 101, 17.4.2002, p. 46.ANEXO/BILAG/ANHANG/Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã /ANNEX/ANNEXE/ALLEGATO/BIJLAGE/ANEXO/LIITE/BILAGA>TABLE>